Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for most of this examiner’s amendment was given in an interview with Mr. Blake Sorensen (Reg. No.: 60,108) on 10 May 2021.
The application has been amended as follows: 

1.	(Currently Amended)  A system, comprising:
a transaction engine to:
	receive a record of a data transaction between two participants, and
	create a ledger entry associated with the record of the data transaction; and
a ledger engine to:
	append the ledger entry to a subset of a plurality of partial ledgers associated with a blockchain; and
	update a table of contents associated with each of the plurality of partial ledgers associated with the blockchain, wherein the table of contents comprises a correct transaction order of the plurality of ledger entries in the blockchain and a checksum associated with the correct transaction order of the plurality of ledger entries in the blockchain.



7.	(Canceled)

	9.	(Currently amended)  The system of claim [[7]] 1, wherein the update to the table of contents associated with each of the plurality of partial ledgers associated with the blockchain comprises distributing an updated copy of the table of contents to each of the plurality of partial ledgers.

11.	(Currently Amended)  A method comprising:
creating a table of contents for [[the]] a plurality of partial ledgers, wherein the table of contents comprises a correct transaction order of a plurality of ledger entries in at least one of the plurality of partial ledgers and a checksum associated with the correct transaction order of the plurality of ledger entries in the at least one of the plurality of partial ledgers;
assigning each of the plurality of partial ledgers to a relevant storage device;
providing the table of contents to the relevant storage device for each of the plurality of partial ledgers;
updating a first partial ledger and a second partial ledger in response to a transaction associated with the blockchain ledger; and
updating the table of contents stored in the associated storage device for each of the plurality of partial ledgers according to the transaction.

15.	(Currently Amended)  A non-transitory machine readable medium storing instructions executable by a processor to:
receive a record of a data transaction between two participants;

	append the ledger entry to a subset of a plurality of partial ledgers associated with a blockchain; and
update a table of contents associated with each of the plurality of partial ledgers associated with the blockchain, wherein the table of contents comprises a correct transaction order of a plurality of ledger entries in the blockchain and a checksum associated with the correct transaction order of the plurality of ledger entries in the blockchain.
Allowable Subject Matter
Claims 1-5 and 8-15 are allowed.
The claims are directed to novel and non-obvious systems, methods and non-transitory machine readable mediums which require, at least in part, creating a table of contents for a plurality of partial ledgers, wherein the table of contents comprises a correct transaction order of a plurality of ledger entries in at least one of the plurality of partial ledgers and a checksum associated with the correct transaction order of the plurality of ledger entries in the at least one of the plurality of partial ledgers; assigning each of the plurality of partial ledgers to a relevant storage device; providing the table of contents to the relevant storage device for each of the plurality of partial ledgers; updating a first partial ledger and a second partial ledger in response to a transaction associated with the blockchain ledger; and updating the table of contents stored in the associated storage device for each of the plurality of partial ledgers according to the transaction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435